United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2210
                                   ___________

Laurence M. Smythe,                    *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Missouri.
United States Postal Service,          *
John E. Potter, Postmaster General,    * [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                             Submitted: March 31, 2008
                                Filed: April 3, 2008
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Laurence M. Smythe appeals the district court’s1 adverse grant of summary
judgment in his employment-discrimination action against the United States Postal
Service (USPS). As relevant to this appeal, the court determined that some of
Smythe’s claims were time-barred because he did not bring suit on them within 90
days of receiving the Equal Employment Opportunity Commission’s notice of his


      1
       The Honorable Frederick R. Buckles, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
right to sue; that other allegations failed because he did not initiate the EEO process
within 45 days of the conclusion of the complained-of conduct; and that Smythe had
presented no argument or evidence demonstrating that waiver, estoppel, or equitable
tolling applied. Smythe’s sole argument is that the district court erred in failing sua
sponte to hold a hearing on whether his alleged mental incapacity should have
equitably tolled the limitations periods.

       A plaintiff who seeks tolling for alleged mental incapacity must come forward
with evidence that his condition prevented him from understanding and managing his
affairs generally and from complying with the deadline that he seeks to toll. See
Jessie v. Potter, 516 F.3d 709, 715 (8th Cir. 2008). The record does not contain any
such evidence. Rather, during the relevant time periods, Smythe was represented by
counsel and filed a prior lawsuit, which he later dismissed without prejudice; he
attended a meeting with his counsel and the USPS regarding his mental condition; and
he successfully applied for disability retirement benefits. The opinions of Smythe’s
psychiatrist and psychologist that he was unable to return to work at USPS due to his
mental condition do not show that he was unable to understand and manage his affairs
generally, or that he was unable to file a timely discrimination lawsuit or a timely EEO
complaint. See id. (plaintiff’s evidence disproved notion that she could not manage
her business, since she filed exhibits showing that she pursued her workers’
compensation claim pro se and requested disability retirement from USPS).

       Thus, the district court did not err in failing to hold a hearing on equitable
tolling. See id. at 712, 715 (no error in entering summary judgment against plaintiff,
without evidentiary hearing, on ground that she failed timely to contact EEO
counselor, where there was lack of evidence of mental incapacitation, and evidence
showed she actively managed her own affairs).

      Accordingly, we affirm.
                     ______________________________

                                          -2-